Detailed Action
Summary
1. This office action is in response to the application filed on April 22, 2021. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 04/22/2021 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 11/15/2021 and 03/10/2022 are  in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art of Fig.14 in view of Chen “202200140014”. Hereafter AAPA
In re to claim 1, AAPA disclose a miniature circuit breaker (Fig. 14 shows FIG. 13-14 is a circuit diagram 1400 of miniature circuit breaker (MCB)), comprising: a switch (1406) to be manually opened or closed by an external lever (Fig.13 shows external lever 1302); a magnetic coil  (1408) comprising a moving valve (the valve of the magnetic coil 1408, see parag.0078, line 1), the moving valve to connect with the switch (magnetic coil moving value is connected to main switch  1406)  in response to a first fault event, opening the switch (see parag.0078, lines 2-3); a bi-metallic strip (1404) to connect with the switch in response to a second fault event (bimetallic switch 1404 is connected to switch 1406); and
APPR Fig.14 teaches switch, magnetic coil, bimetallic strip but fails having 
 a field effect transistor (FET) connected in series with and thermally tied to the bi-metallic strip, the FET having a gate terminal and a source terminal, wherein the gate terminal is connected to the source terminal, wherein the bi-metallic strip and the FET open the switch during the second fault event.  
However, Chen discloses DC power  having protection and gate control(Figs. 4-7 shows 431/730) having the FET (MOSFET 430)  having a gate terminal  and a source terminal (MOSFET 430 having gate and source terminal), wherein the gate terminal is connected to the source terminal (gate is connected to source thru protection and gate logic control logic) , wherein the bi-metallic strip and the FET open the switch during the second fault event (the protection device is mechanical protection device comprising at least one of thermal bimetal strip for overload protection, electro-magnetic coil  for short circuit protection, and arc chute for arc protection, see, parag.0033 lines 1-4 and claim 3. Furthermore, see claim 4. Examiner noted that bimetal strip  is configured for overload protection is equivalent to second fault event and electro- magnetic coil  is configured for short circuit is equivalent to first fault even).
Therefore, it would have been obvious to one ordinary skilled person in the art before the effective filing date of claimed invention to have modifying miniature circuit breaker of APPA Fig.14 to include the MOSFET 430 between bimetallic strip 1404 and the main switch 1406 as taught by Chen to obtain arc protection device at times may be useful to minimize electrical disturbance in a power distribution circuit when multiple DC devices are connected to the distribution circuit, thus minimize electrical disturbance increase the efficiency of voltage supplies, see parag.0033, lines 1-6.
In re to claim 2, AAPA disclose (Fig. 14), wherein the bi-metallic strip comprises a first metal comprising a first coefficient of thermal expansion and a second metal comprising a second coefficient of thermal expansion, wherein the first coefficient of thermal expansion is different from the second coefficient of thermal expansion (the bi-metallic strip  1404 has two different types of metal, each with its own coefficient of thermal Expansion, see parag.0079, lines 1-6) 
In re to claim 5, AAPA (Fig.14) as modified discloses MOSFET 430 but fails having FET is a junction field-effect transistor (JFET).  
It should be noted that according to MPEP 2144.07 (II) "[W]here the general conditions of a claim are disclosed JFET suitability for the intended purpose and  it is not inventive to discover FET is a junction field-effect transistor (JFET). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify APPR MOSFET 430 by FET is a junction field-effect transistor (JFET) better control and  more complete description of the invention.
In re to claim 6, AAPA (Fig.14) as modified discloses MOSFET 430 but fails having JFET is a silicon carbide JFET.  
It should be noted that according to MPEP 2144.07 (II) "[W]here the general conditions of a claim are disclosed JFET is a silicon carbide JFET suitability for the intended purpose and  it is not inventive to discover FET is a junction field-effect transistor (JFET). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify APPA MOSFET 430 by JFET is a silicon carbide JFET for better control and  more complete description of the invention.
In re to claim 7, AAPA disclose  miniature circuit breaker (Fig. 14) but fails to discloses  the first fault event is a short circuit.
However, Chen discloses the first fault event is a short circuit (the protection device is mechanical protection device comprising at least one of thermal bimetal strip for overload protection, electro-magnetic coil  for short circuit protection, and arc chute for arc protection, see, parag.0033 lines 1-4 and claim 3. Examiner noted that bimetal electro- magnetic coil  is configured for short circuit protection is equivalent to first fault even).
Therefore, it would have been obvious to one ordinary skilled person in the art before the effective filing date of claimed invention to have modifying miniature circuit breaker of AAPA Fig.14 to include the MOSFET 430 and protection device as taught by Chen to obtain arc protection device at times may be useful to minimize electrical disturbance in a power distribution circuit when multiple DC devices are connected to the distribution circuit, thus minimize electrical disturbance increase the efficiency of voltage supplies, see parag.0033, lines 1-6.
In re to claim 8, AAPA disclose miniature circuit breaker (Fig. 14) but fails to discloses  the second fault event is an overload event. 
However, Chen discloses the second  fault event is an overload event (the protection device is mechanical protection device comprising at least one of thermal bimetal strip for overload protection, electro-magnetic coil  for short circuit protection, and arc chute for arc protection, see, parag.0033 lines 1-4 and claim 3. Examiner noted that bimetal electro- magnetic coil  is configured for overload protection is equivalent to second fault even).
Therefore, it would have been obvious to one ordinary skilled person in the art before the effective filing date of claimed invention to have modifying miniature circuit breaker of APPA Fig.14 to include the MOSFET 430 and protection device as taught by Chen to obtain arc protection device at times may be useful to minimize electrical disturbance in a power distribution circuit when multiple DC devices are connected to the distribution circuit, thus minimize electrical disturbance increase the efficiency of voltage supplies, see parag.0033, lines 1-6. 
In re to claim 9, AAPA disclose (Fig.14), wherein the bi-metallic strip (1404)  but fails having  bimetallic strip coupled to a drain of the FET. 
However, Chen discloses the second  fault event is an overload event (the protection device is mechanical protection device comprising at least one of thermal bimetal strip for overload protection, electro-magnetic coil  for short circuit protection, and arc chute for arc protection, see, parag.0033 lines 1-4 and claim 3. Examiner noted that MOSFET 430 is coupled to protection device 431 which comprises bimetal electro- magnetic coil  is coupled to the drain of MOSFET 430).
Therefore, it would have been obvious to one ordinary skilled person in the art before the effective filing date of claimed invention to have modifying miniature circuit breaker of APPA Fig.14 to include the MOSFET 430 and protection device as taught by Chen to obtain arc protection device at times may be useful to minimize electrical disturbance in a power distribution circuit when multiple DC devices are connected to the distribution circuit, thus minimize electrical disturbance increase the efficiency of voltage supplies, see parag.0033, lines 1-6. 
 In re to claim 10, AAPA disclose miniature circuit breaker (Fig. 14) but fails to discloses  comprising an arc chute to absorb an arc following either the first fault event or the second fault event.  
However, Chen discloses the second  fault event is an overload event (the protection device is mechanical protection device comprising at least one of thermal bimetal strip for overload protection, electro-magnetic coil  for short circuit protection, and arc chute for arc protection, see, parag.0033 lines 1-4 and claim 3. Examiner noted that arc chute for arc protection is configured to absorb short circuit protection is equivalent to first fault even and second fault event overload.
 Therefore, it would have been obvious to one ordinary skilled person in the art before the effective filing date of claimed invention to have modifying miniature circuit breaker of APPA Fig.14 to include the MOSFET 430 and protection device as taught by Chen to obtain arc protection device at times may be useful to minimize electrical disturbance in a power distribution circuit when multiple DC devices are connected to the distribution circuit, thus minimize electrical disturbance increase the efficiency of voltage supplies, see parag.0033, lines 1-6. 
In re to claim 11, AAPA disclose (Fig. 14), the magnetic coil (1408) further comprising a moving valve , wherein the moving valve causes the switch to open in response to the first fault event (the valve of the magnetic coil 1408 pushing the valve or from the bending of the bi-metallic strip 1404, are what cause the main switch 1406
to be opened, thus disrupting the flow of current, see prag.0078, lines 1-5).  
In re to claim 12, AAPA (Fig.14) as modified discloses MOSFET 430 but fails having D MOSFET is an N-channel D MOSFET.
It should be noted that according to MPEP 2144.07 (II) "[W]here the general conditions of a claim are disclosed D MOSFET is an N-channel D MOSFET suitability for the intended purpose and  it is not inventive to discover D MOSFET is an N-channel D MOSFET.
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify APPA MOSFET 430 by D MOSFET is an N-channel D MOSFET better control and  more complete description of the invention.
In re to claim 13, AAPA discloses (Fig.14) wherein the bi-metallic strip and the FET do not cause the switch to open a circuit until the second fault event has occurred for at least two seconds (bi-metallic strip 1204 causes the MCB 1200 to trip when the overload condition lasts two seconds or more, see parag.0071, lines 5-6).  
In re to claim 14, AAPA discloses (Fig.14), further comprising a current rating, wherein the bi-metallic strip and the FET provide current limiting when the current received into the miniature circuit breaker is above the current rating (bi-metallic strip 1204 causes the MCB 1200 to trip when the overload condition lasts two seconds
or more, see parag.0071, lines 5-6. Examiner noted that bi-metallic strip and the MOSFET are designed to withstand or hold a calculated current rating).  
In re to claim 15, AAPA disclose a miniature circuit breaker (Fig. 14 shows FIG. 12-14 is a circuit diagram 1400 of miniature circuit breaker (MCB)), comprising: a bi-metallic strip (bi-metallic strip 1404) comprising an elongated metal strip (bi-metallic strip 1404 see parag.0072,lines 3-5)  and a metal winding wrapped around the elongated metal strip (bi-metallic strip 1404 are metal winding wrapped), wherein the elongated metal strip bends in response to a current rating of the miniature circuit breaker being exceeded (see parag.0072, lines 1-6); a field effect transistor (FET) connected in series with and thermally tied to the elongated metal strip after the metal winding is removed from the bi-metallic strip, the FET having a gate terminal connected to a source terminal; and 
a switch (main switch 1406) to open in response to an incoming current that exceeds the current rating (Examiner noted that main switch 1406 is designed to hold or withstand a calculated current rating ) , wherein the switch opens (switch 1406) in response to the bending of the elongated metal strip (bimetallic strip has a characteristics to bend and elongated when it gets hot or heated); wherein current limiting above the current rating is provided by the FET (the bi-metallic strip includes an elongated metal strip and a metal winding wrapped around the strip. The elongated metal strip bends if the current rating of the miniature circuit breaker is exceeded, see parg.0007) .

APPR Fig.14 teaches switch, magnetic coil, bimetallic strip but fails a field effect transistor (FET) connected in series with and thermally tied to the elongated metal strip after the metal winding is removed from the bi-metallic strip, the FET having a gate terminal connected to a source terminal.
However, Chen discloses DC power  having protection and gate control (Figs. 4-7 shows 431/730) having the FET (MOSFET 430)  a field effect transistor (FET) connected in series with and thermally tied to the elongated metal strip after the metal winding is removed from the bi-metallic strip, the FET having a gate terminal connected to a source terminal (the protection device is mechanical protection device comprising at least one of thermal bimetal strip for overload protection, electro-magnetic coil  for short circuit protection, and arc chute for arc protection, see, parag.0033 lines 1-4 and claim 3. Examiner noted that bimetal strip is connected in series with MOSFET 430 .).
Therefore, it would have been obvious to one ordinary skilled person in the art before the effective filing date of claimed invention to have modifying miniature circuit breaker of APPA Fig.14 to include the MOSFET 430 between bimetallic strip 1404 and the main switch 1406 as taught by Chen to obtain arc protection device at times may be useful to minimize electrical disturbance in a power distribution circuit when multiple DC devices are connected to the distribution circuit, thus minimize electrical disturbance increase the efficiency of voltage supplies, see parag.0033, lines 1-6.
In re to claim 16, AAPA discloses the circuit breaker (Fig.14) but fails having FET is a Metal Oxide Semiconductor FET (MOSFET). 
Therefore, it would have been obvious to one ordinary skilled person in the art before the effective filing date of claimed invention to have modifying miniature circuit breaker of APPA Fig.14 to include the MOSFET 430 between bimetallic strip 1404 and the main switch 1406 as taught by Chen to obtain arc protection device at times may be useful to minimize electrical disturbance in a power distribution circuit when multiple DC devices are connected to the distribution circuit, thus minimize electrical disturbance increase the efficiency of voltage supplies, see parag.0033, lines 1-6.
In re to claim 17, AAPA (Fig.14) as modified discloses MOSFET 430 but fails having the MOSFET is a depletion mode MOSFET. 
It should be noted that according to MPEP 2144.07 (II) "[W]here the general conditions of a claim are disclosed the MOSFET is a depletion mode MOSFET suitability for the intended purpose and  it is not inventive to discover the MOSFET is a depletion mode MOSFET. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify APPA MOSFET 430 by the MOSFET is a depletion mode MOSFET better control and  more complete description of the invention.
In re to claim 18, AAPA (Fig.14)  as modified discloses MOSFET 430 but fails having FET is a junction field-effect transistor (JFET).  
It should be noted that according to MPEP 2144.07 (II) "[W]here the general conditions of a claim are disclosed JFET suitability for the intended purpose and  it is not inventive to discover FET is a junction field-effect transistor (JFET). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify APPA MOSFET 430 by FET is a junction field-effect transistor (JFET) better control and  more complete description of the invention.
  In re to claim 19, AAPA as modified discloses (Fig.14)  MOSFET 430 but fails having JFET is a silicon carbide JFET.  
It should be noted that according to MPEP 2144.07 (II) "[W]here the general conditions of a claim are disclosed JFET is a silicon carbide JFET suitability for the intended purpose and  it is not inventive to discover FET is a junction field-effect transistor (JFET). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify APPA MOSFET 430 by JFET is a silicon carbide JFET for better control and  more complete description of the invention.
In re to claim 20, AAPA as modified discloses (Fig.14)  current rating is 1A and the current limiting is 5A (bi-metallic strip is unable to provide current limiting when the
current is above its rated current, see parag.0079).
It should be noted that according to MPEP 2144.07 (II) "[W]here the general conditions of a claim are disclosed current rating is 1A and the current limiting is 5A suitability for the intended purpose and  it is not inventive to discover current rating is 1A and the current limiting is 5A .
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify with current rating is 1A and the current limiting is 5A for better control and  more complete description of the invention.

Allowable Subject Matter
8. Claims 3-4 and 12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first metal comprises a winding, wherein the winding is removed before the FET is thermally tied to the bi-metallic strip”
In re to claim 12, claim 12 depend from claim 4, thus are also objected for the same reasons provided above. 
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839